Opinion by
Wright, J.,
Clay Lawrence was indicted in the Court of Quarter Sessions of Butler County on Bill No. 121 June Sessions 1966, charging prison breach, as proscribed by Section 309 of The Penal Code. Act of June 24, 1939, P. L. 872, Section 309, 18 P.S. 4309. Lawrence entered a plea of not guilty and, being represented by court appointed counsel, was tried before President Judge Shumaker and a jury. Following a verdict of guilty, motions for a new trial and in arrest of judgment were filed and dismissed, and sentence was imposed. Lawrence has taken a direct appeal to this court.
Appellant advances four contentions as follows: “1. Is a defendant exhibited in handcuffs to the jury panel, and his jurors in a courthouse corridor, deprived of a fair trial and the dignity and presumption of innocence? 2. May the Chairman of the County Prison *281Board try a case of prison breach from the county prison? 3. Is a criminal defendant entitled to a new trial though he consents to the selection of his jury from a jury panel who previously heard the Commonwealth’s evidence against a co-defendant, tried separately on the same charges arising out of the same incident? á. Is the indictment which fails to state that the defendant was being restrained by lawful authority pursuant to order of court, sufficient to sustain a conviction?” These contentions were discussed at length and answered satisfactorily in an able opinion by the court below. Having made a thorough review of the original record, we perceive no merit in this appeal.
Judgment affirmed.